*251ORDER
Upon consideration of the Motion of the Director, Office of Workers’ Compensation Programs, United States Department of Labor, for amendment of opinion and of the response thereto it is
ORDERED, by the Court, that the Court’s opinion of October 21, 1988, 859 F.2d 1484, is amended as follows:

At page 1485, second col., delete the last paragraph and the first sentence of the first full paragraph on page I486 and substitute the following for both deletions:

We are mindful that the 1984 amendment to section 922, quoted earlier, could be taken to imply that the section had theretofore authorized the modification of settlements. The Board held otherwise, however, and we can hardly say that its interpretation is unreasonable.

At page I486, second col., delete the words “a Board" from the first sentence of the first full paragraph and substitute therefor "an OWCP”.